Name: Commission Directive 97/59/EC of 7 October 1997 adapting to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  European Union law;  technology and technical regulations;  organisation of work and working conditions
 Date Published: 1997-10-15

 Avis juridique important|31997L0059Commission Directive 97/59/EC of 7 October 1997 adapting to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (Text with EEA relevance) Official Journal L 282 , 15/10/1997 P. 0033 - 0035COMMISSION DIRECTIVE 97/59/EC of 7 October 1997 adapting to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (1), and in particular Article 17 thereof,Having regard to Council Directive 90/679/EEC of 26 November 1990 on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (2), as amended by Council Directive 93/88/EEC (3), and Commission Directive 95/30/EC (4), and in particular Article 19 thereof,Having regard to the opinion of the Advisory Committee on Safety, Hygiene and Health Protection at Work,Whereas the provisions laid down in Directive 90/679/EEC must be regarded as an important element in the overall approach towards protecting the health of workers at the workplace;Whereas the aim of Directive 93/88/EEC establishing a first list of biological agents on the basis of the definitions given in Article 2 (d) (2), (3) and (4) of Directive 90/679/EEC is to harmonize conditions in this field while maintaining the progress made;Whereas the list and classification of the biological agents must be regularly examined and revised on the basis of new scientific data;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee set up pursuant to Article 17 of Directive 89/391/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex III to Directive 90/679/EEC is hereby amended in accordance with the Annex hereto.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 March 1998. They shall immediately inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 7 October 1997.For the CommissionPÃ ¡draig FLYNNMember of the Commission(1) OJ L 183, 29. 6. 1989, p. 1.(2) OJ L 374, 31. 12. 1990, p. 1.(3) OJ L 268, 29. 10. 1993, p. 71.(4) OJ L 155, 6. 7. 1995, p. 41.ANNEX Annex III to Directive 90/679/EEC is amended as follows:1. The following agents are added and are classified as follows:- under the heading 'Bacteria`:- Bartonella (Rochalimea) spp., classified as group 2,- Escherichia coli, verocytotoxigenic strains (e.g. O157:H7 or O103), classified as group 3 (**) with the note 'T`,- Mycoplasma hominis, classified as group 2,- Mycoplasma caviae, classified as group 2,- Shigella dysenteriae, other than Type 1, classified as group 2,- under the heading 'Viruses`:- under Arenaviridae:- Guanarito, classified as group 4,- Sabia, classified as group 4,- Flexal, classified as group 3,- other LCM-Lassa complex viruses, classified as group 2,- under Bunyaviridae:- Germiston, classified as group 2,- Sin Nombre (formerly Muerto Canyon), classified as group 3,- Belgrade (also known as Dobrava), classified as group 3,- Bhanja, classified as group 2,- under Flaviviridae:- Hepatitis G, classified as group 3 (**) with the note 'D`,- under Herpesviridae:- Human herpes virus 7, classified as group 2,- Human herpes virus 8, classified as group 2 with the note 'D`,- under unclassified viruses:- Equine morbillivirus, classified as group 4,- under the heading 'Fungi`:- Candida tropicalis, classified as group 2,- Cladophialophora bantiana (formerly: Xylohypha bantiana, Cladosporium bantianum or trichoides), classified as group 3,- Scedosporium apiospermum (Pseudallescheria boydii), classified as group 2,- Scedosporium prolificans (inflatum), classified as group 2.2. Under the heading 'Bacteria` the following changes are introduced:- the nomenclature of the agent 'Pseudomonas mallei` is changed to 'Burkholderia mallei (Pseudomonas mallei)`,- the nomenclature of the agent 'Pseudomonas pseudomallei` is changed to 'Burkholderia pseudomallei (Pseudomonas pseudomallei)`,- the nomenclature of the agent 'Rochalimaea quintana` is changed to 'Bartonella quintana (Rochalimaea quintana)`.3. Under the heading 'Virus` the following changes are introduced:- the group of Arenaviradae is rearranged as follows:- LCM-Lassa-Virus Complex (Old World arena viruses):- Lassa virus, classified as group 4,- Lymphocytic choriomeningitis virus (neurotropic strains), classified as group 3,- Lymphocytic choriomeningitis virus (other strains), classified as group 2,- Mopeia virus, classified as group 2,- Other LCM-Lassa complex viruses, classified as group 2,- Tacaribe-Virus-Complex (New World arena viruses):- Guanarito virus, classified as group 4,- Junin virus, classified as group 4,- Sabia virus, classified as group 4,- Machupo virus, classified as group 4,- Flexal, virus, classified as group 3,- the wording 'Mopeia virus and other Tacaribe viruses` is replaced by 'other Tacaribe complex viruses`, classified as group 2,- the group 'unclassified viruses` is amended as follows:- the wording 'blood-borne hepatitis virus not yet identified` is replaced by the following: 'Hepatitis viruses not yet identified`,- the agent 'Hepatitis E virus` is moved from the group 'unclassified viruses` to the group 'Calciviridae`.4. The wording of footnote '(i)` which follows the list of viruses is replaced by the following:'There is no conclusive evidence in humans of infections caused by the agent responsible for bovine spongiform encephalopathy. Nevertheless, the containment measures for agents categorized in risk group 3 (**) are recommended as a precaution for laboratory work.`